STATE OF MICHIGAN

                             COURT OF APPEALS



GEORGE JOHN BOLENBAUGH, III,                                        UNPUBLISHED
                                                                    June 14, 2016
               Plaintiff-Appellant,

v                                                                   No. 325063
                                                                    Calhoun Circuit Court
ENBRIDGE, INC., ENBRIDGE US, INC.,                                  LC No. 2013-003248-CZ
ENBRIDGE PIPELINES, INC., ENBRIDGE
ENERGY PARTNERS, LP, ENBRIDGE
ENERGY LIMITED PARTNERSHIP,
ENBRIDGE ENERGY COMPANY, INC.,
ENBRIDGE HOLDINGS (TEXAS SYSTEMS)
LLC, and ENBRIDGE EMPLOYEE SERVICES,
INC.,

               Defendants-Appellees,
and

STUART FLOYD COATES, JOHN RAYMOND
SOBOJINSKI, O’BRIENS RESPONSE
MANAGEMENT, INC., JOHN [NO LAST
NAME], SOSOT, LLC, also known as SPILL
OPERATIONS SPECIALIST OF TEXAS,
JASON BUFORD, TERRA CONTRACTING
SERVICES, LLC, TERRA CONTRACTING,
LLC, MANPOWER US, INC., and RICARDO
CEDILLO,

               Defendants.


Before: SERVITTO, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s order granting summary disposition in favor
of the Enbridge entity defendants on plaintiff’s claims of intentional interference with a business
relationship and intentional infliction of emotional distress. We affirm.



                                                -1-
                                        I. BACKGROUND

        On July 26, 2010, defendant1 reported that one of its oil pipelines had ruptured near
Marshall, Michigan, and, according to plaintiff, about 819,000 gallons of oil was emitted into the
Kalamazoo River. Defendant entered into various contracts for cleanup services, including a
contract with SET Environmental, Inc., (SET) which hired plaintiff on August 29, 2010, as an at-
will “normal clean-up worker.” Plaintiff alleged that he was directed by defendant, SET, and
other contractors to illegally hide and spread out the oil, as opposed to properly removing it.
Plaintiff alleged that his objections to these practices were not resolved, so he videotaped the
cleanup site and made reports to the Environmental Protection Agency (EPA) and state and local
public bodies. Plaintiff alleged that he also reported this story to news media.

        Shaun Dekker, a SET site supervisor, testified at deposition that he had approached
plaintiff after hearing reports about him and told plaintiff not to take any more videos of the
cleanup site. According to Dekker, the very next day, he was told that plaintiff was once again
videotaping, so he brought it to the attention of Andy Saylor, SET Project Manager. A team
meeting was held wherein Saylor and Dekker advised SET employees that the use of video on
the jobsite was against company policy and would not be tolerated.

        On October 14, 2010, plaintiff told Dave Murphy, a defendant site supervisor, about his
reports to the media and the EPA. Murphy told Dekker that he “never wanted to see [plaintiff]
around again.” Murphy, however, testified at deposition that he never told anyone at SET,
including Dekker, that he wanted plaintiff off the work site. Murphy stated that he never spoke
with anyone within Enbridge or within SET about the conversation with plaintiff. Nevertheless,
Dekker reported Murphy’s alleged statement to Saylor, as well as an incident involving plaintiff
and gasoline.

         Jill Schoenman,2 the head of SET’s Human Resources Department, testified at deposition
that on October 15, 2010, she received a phone call from Saylor concerning plaintiff.
Schoenman directed Saylor to obtain Dekker’s account of plaintiff’s conduct. The account was
recorded in a hand-written statement that noted plaintiff’s videotaping as well as Murphy’s
alleged statement that he did not want plaintiff on the work sites any longer. Schoenman
testified that after an initial conversation with plaintiff, wherein he admitted videotaping and
providing video to the media and further stated that if he was terminated from SET he would sue
them, she went to Michael O’Dwyer, her direct supervisor, and Dave DeVries, the president of
SET, to discuss the situation. Schoenman stated that she, O’Dwyer, and Devries determined that
plaintiff should be terminated because he violated the company’s policy against videotaping




1
  The defendants participating in this appeal are various Enbridge entities, which we refer
collectively to as “defendant.”
2
    Schoenman’s name is spelled inconsistently throughout the record.


                                                -2-
work sites and reporting to the media.3 She phoned plaintiff on October 15, 2010, to inform him
of their decision.

        Schoenman stated that she never spoke to anyone employed by defendant during the
termination process. After plaintiff was terminated, she did see in Dekker’s written statement
that defendant, through Murphy, had indicated that it did not want plaintiff on the work sites, but
she stated that she was only informed of that assertion after the decision to terminate plaintiff
was made. O’Dwyer testified that he never discussed plaintiff’s termination with defendant and
defendant never came up during the decision process. DeVries testified that he did not speak to
anyone employed by defendant about plaintiff’s termination, and that before the termination
DeVries had not heard from anyone that defendant did not want plaintiff on the work site.
Devries explained that while he was concerned about maintaining a relationship with defendant,
SET does not ever want to be involved in the media, so the decision to terminate plaintiff had
nothing to do with defendant and was completely related to SET’s ability to control how it is
represented.

         Plaintiff also alleged that numerous incidents that occurred after his termination
established a pattern of pervasive harassment by defendant and its purported agent-security
guards that caused him severe emotional distress. Plaintiff claimed that he was followed while
investigating defendant’s cleanup efforts, that defendant had plaintiff’s photo widely
disseminated among the security staff, that defendant’s security barricaded plaintiff in a parking
lot on private property that plaintiff was permitted to be on, that defendant’s security staff called
the police to report plaintiff as a trespasser when plaintiff was not trespassing, and that
defendant’s staff took down plaintiff’s signs relating to the oil spill that were located on a public
utility pole. Plaintiff also alleged that he received death threats and had his motorcycle tampered
with.

       On October 11, 2013, plaintiff filed this lawsuit alleging claims of interference with
contract or business relationship,4 intentional infliction of emotional distress, false imprisonment,
and malicious prosecution. The trial court dismissed plaintiff’s claims of false imprisonment and
malicious prosecution on defendant’s motion for summary disposition concerning the same.

       Defendant filed several motions in limine to preclude the introduction of evidence at trial.
Of particular importance to this appeal, defendant requested the exclusion of evidence pertaining
to the adequacy of defendant’s remediation efforts, including whether defendant instructed
workers to cover up oil. The trial court concluded that evidence regarding remediation efforts
would not be admissible during trial. According to the trial court, whether defendant interfered
with plaintiff’s employment relationship was separate and distinct from showing why there


3
  Schoenman testified that the written company policies did not prohibit videotaping for an
employee’s personal use. Rather, she explained, it is the company “practice” to not share
customer information with the media.
4
  It was later clarified that plaintiff only sought a claim of intentional interference with a business
relationship, as opposed to interference with a contract.


                                                 -3-
would have been such interference and the question was “simply was there the interference [by
defendant] that resulted in the termination of [plaintiff] being employed or contracted to SET.”
The trial court’s order subsequently stated that plaintiff’s evidence would be limited to the
specific actions that defendant allegedly took to interfere with plaintiff’s employment and cause
plaintiff emotional distress after he was terminated from SET. Thereafter, defendant filed a
motion for summary disposition under MCR 2.116(C)(10). The trial court granted defendant’s
motion, dismissing the two remaining claims against defendant, and plaintiff appealed.5

         II. INTENTIONAL INTERFERENCE WITH A BUSINESS RELATIONSHIP

        As to this claim, plaintiff primarily takes issue with the trial court’s order precluding
evidence of defendant’s remediation efforts. However, plaintiff’s argument also implicates
whether, in light of that ruling, the trial court’s subsequent grant of summary disposition under
MCR 2.116(C)(10) in defendant’s favor, dismissing plaintiff’s claim of intentional interference
with a business relationship, was proper. “A trial court’s decision to admit or exclude evidence
is reviewed for an abuse of discretion.” Barrett v Kirtland Community College, 245 Mich App
306, 325; 628 NW2d 63 (2001). “An abuse of discretion occurs when the decision results in an
outcome falling outside the principled range of outcomes.” Woodard v Custer, 476 Mich 545,
557; 719 NW2d 842 (2006). This Court reviews de novo a trial court’s ruling on a motion for
summary disposition. Spiek v Dep’t of Transp, 456 Mich 331, 337; 572 NW2d 201 (1998).

         A motion under MCR 2.116(C)(10) tests the factual support for a claim. Innovative Adult
Foster Care, Inc v Ragin, 285 Mich App 466, 474-475; 776 NW2d 398 (2009), citing Maiden v
Rozwood, 461 Mich 109, 120; 597 NW2d 817 (1999). The moving party has the burden to
“ ‘specifically identify the issues as to which [it] believes there is no genuine issue as to any
material fact . . . .’ ” and support its position with admissible documentary evidence. Innovative
Adult Foster Care, Inc, 285 Mich App at 475, quoting MCR 2.116(G)(4) (alteration by
Innovative Adult Foster Care), and citing MCR 2.116(G)(3)(b), MCR 2.116(G)(6), and Quinto v
Cross & Peters Co, 451 Mich 358, 362; 547 NW2d 314 (1996). If the moving party meets its
initial burden, “the burden shifts to the nonmoving party to establish the existence of a genuine
issue of material fact for trial.” Innovative Adult Foster Care, Inc, 285 Mich App at 475. “ ‘A
genuine issue of material fact exists when the record, giving the benefit of reasonable doubt to
the opposing party, leaves open an issue upon which reasonable minds might differ.’ ” Id.,
quoting West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). “In determining
whether a genuine issue of material fact exists, the court must consider all documentary evidence




5
  Although we denied defendant’s motion to strike plaintiff’s brief on appeal (premised on
nonconformance with MCR 7.212(C) and MCR 7.210(A)), defendant is correct that plaintiff’s
initial brief attempted to expand the record in this case. Plaintiff filed an amended brief that
addressed some, but not all, of these errors. In deciding the issues raised on appeal, our review is
appropriately limited to the evidence that was presented to the trial court at the time the motion
was decided. Innovative Adult Foster Care, Inc v Ragin, 285 Mich App 466, 475-476; 776
NW2d 398 (2009).


                                                -4-
in a light most favorable to the nonmoving party.” Innovative Adult Foster Care, Inc v Ragin,
285 Mich App at 475.

        The elements of tortious interference with a business relationship or expectancy are “ ‘the
existence of a valid business relationship or expectancy, knowledge of the relationship or
expectancy on the part of the defendant, an intentional interference by the defendant inducing or
causing a breach or termination of the relationship or expectancy, and resultant damage to the
plaintiff.’ ” Dalley v Dykema Gossett, 287 Mich App 296, 323; 788 NW2d 679 (2010), quoting
BPS Clinical Laboratories v Blue Cross & Blue Shield of Michigan (On Remand), 217 Mich App
687, 698-699; 552 NW2d 919 (1996). To fulfill the third element, which is at issue here, a
plaintiff must demonstrate that the defendant acted both intentionally and either improperly or
without justification. Dalley, 287 Mich App at 323-324. To show that the defendant acted
improperly or without justification, the plaintiff “must allege the intentional doing of a per se
wrongful act or the doing of a lawful act with malice and unjustified in law for the purpose of
invading the contractual rights or business relationship of another.” Feldman v Green, 138 Mich
App 360, 378; 360 NW2d 881 (1984). See also Dally, 287 Mich App at 324 (stating that “the
plaintiffs must allege that the interferer did something illegal, unethical or fraudulent”) (citation
and internal quotation marks omitted). “To establish that a defendant’s conduct lacked
justification and showed malice, ‘the plaintiff must demonstrate, with specificity, affirmative acts
by the defendant that corroborate the improper motive of the interference.’ ” Id. at 324, quoting
BPS Clinical Laboratories, 217 Mich App at 699. However, “where a defendant’s actions were
not per se wrongful and were motivated by legitimate personal and business reasons rather than
by a desire to interfere with the plaintiff’s contractual or business relationship, this Court has
refused to impose liability.” Bonelli v Volkswagen of America, Inc., 166 Mich App 483, 499;
421 NW2d 213 (1988) (citation and internal quotation marks omitted).

        Plaintiff asserts that defendant, through Murphy, interfered with his relationship with
SET and that such interference was improper because Murphy should not have been able to tell
SET that he wanted plaintiff off the work sites, i.e., that defendant wanted plaintiff to be fired.
However, plaintiff’s argument addressing the existence of an “improper motive” more practically
relates to SET’s motive in firing plaintiff; he is apparently attempting to show that Schoenman,
O’Dwyer, and DeVries’ articulated reasons for firing plaintiff were a pretext and that their actual
reason was that Murphy induced them to fire plaintiff, given that SET wished to maintain an
amicable working relationship with defendant. This argument sounds much more in causation
on SET’s part, rather than whether Murphy’s conduct could amount to unjustified interference
with plaintiff’s employment.

       In any event, the trial court grounded its decision to grant summary disposition in favor
of defendant on the conclusion that plaintiff had failed to provide any evidence that “linked”
Murphy’s alleged statement to SET’s decision to terminate plaintiff. A careful review of the
deposition testimony presented in the trial court reveals that the trial court did not err in
concluding that plaintiff failed to meet his burden to “establish the existence of a genuine issue
of material fact for trial” on this issue. Innovative Adult Foster Care, 285 Mich App at 475.

       Plaintiff’s investigatory activities began well before he initiated contact with Murphy.
According to Dekker, plaintiff began talking about lawsuits and had been videotaping for several
weeks, which had led to a September 2010 meeting where Dekker and Saylor informed the staff

                                                -5-
(including plaintiff) of the company’s policy and practice against taking videos of work sites and
reporting to the media. Yet plaintiff apparently persisted in his video activities.

         According to Schoenman, the termination process was initiated by a phone call from
Saylor, on October 15, 2010. This call did occur within days (if not a day) of plaintiff’s
conversation with Murphy and Murphy’s alleged conversation with Dekker. However,
Schoenman testified that she did not learn about Murphy’s alleged statements until after plaintiff
was terminated, and plaintiff has presented no evidence to the contrary. Also, although his
memory was not certain, Saylor testified that he did not recall Dekker telling him about
Murphy’s desire to have plaintiff removed from the work sites. Furthermore, Schoenman
testified that during her first phone call to plaintiff, plaintiff essentially attempted to blackmail
her, stating that he would not go to the media as long as SET retained plaintiff. Schoenman,
DeVries, and O’Dwyer unequivocally testified that their collective decision to terminate plaintiff
had nothing to do with defendant, but rather, was based on plaintiff’s decision to continue to
violate SET’s no-media policy and blackmail Schoenman in the process. In fact, each of the
three witnesses involved in the decision-making process testified that he or she had no actual
knowledge of Murphy’s alleged statements that he did not want plaintiff working on the clean-up
sites.

        We acknowledge that Murphy’s and Dekker’s testimony conflicts regarding whether
Murphy told Dekker that he did not want plaintiff working on the premises any longer.
Assuming for the sake of argument that Murphy made the alleged statements to Dekker,
plaintiff’s claim still fails because he did not present sufficient evidence to establish a question of
fact regarding the necessary causal connection between Murphy’s alleged intentional
interference with plaintiff’s employment and plaintiff’s actual termination. See Alar v Mercy
Mem Hosp, 208 Mich App 518, 530; 529 NW2d 318 (1995) (stating that all tortious conduct
must be the proximate cause of the plaintiff’s loss in order to be actionable). The only inference
that plaintiff presented to show that Murphy’s alleged intentional interference with plaintiff’s
employment caused his termination related to the close timing of when Murphy would have told
Dekker that he wanted plaintiff off of the work sites and SET’s decision to terminate plaintiff.
However, it has been repeatedly stated in the context of employment retaliation and
discrimination cases that a “ ‘temporal relationship, standing alone, does not demonstrate a
causal connection between [a] protected activity and any adverse employment action.
Something more . . . is required to show causation.’ ” Derderian v Genesys Health Care Sys,
263 Mich App 364, 384; 689 NW2d 145 (2004), quoting West, 469 Mich at 186. We see no
reason to adopt any different or more lenient standard in intentional interference cases.
Plaintiff’s claim that those who decided to terminate plaintiff from SET based their decision on a
directive from defendant is speculative at best, and mere conjecture and speculation do not
establish a genuine issue of material fact sufficient to survive a motion for summary disposition.
Karbel v Comerica Bank, 247 Mich App 90, 97-98; 635 NW2d 69 (2001).

        Plaintiff also argues that the circumstances surrounding defendant’s remediation of the
oil spill and whether a wide-scale cover up actually occurred was relevant to his intentional
interference claim, and that the trial court abused its discretion in limiting discovery regarding
this subject and in holding that such evidence would be inadmissible at trial. We disagree.



                                                 -6-
        Plaintiff appears to reason that if he was telling the truth when he was attempting to
expose defendant and SET, Murphy would be more likely to want plaintiff fired, which would
increase the probability that he did indeed make the alleged statements to Dekker, and it would
be more likely that SET listened to Murphy’s directive to fire plaintiff, which would strengthen
the causal connection between Murphy’s conduct and plaintiff’s termination. The fatal flaw in
this reasoning is that, as explained, there is simply no credible evidence that establishes that
those who fired plaintiff did so with any actual knowledge of Murphy’s alleged statements about
plaintiff. Thus, it does not matter whether Murphy was telling the truth in denying that he made
the statements, and the veracity of plaintiff’s allegations of a cover up does not demonstrate that
the decision-makers at SET were more likely to fire plaintiff at Murphy’s request.

        Moreover, despite any potential relevancy of evidence that corroborates plaintiff’s
allegations of the environmental cover up, the trial court aptly concluded that the adequacy of
defendant’s efforts in remediating the effects of the oil spill should be excluded under MRE 403
as misleading and confusing to the jury. See McDonald v Stroh Brewery Co, 191 Mich App 601,
605; 478 NW2d 669 (1991), citing MRE 403. Plaintiff’s deposition testimony demonstrated his
intent to use this case as a vehicle to expose defendant, and his testimony and discovery requests
indicated that the trial on his claim of intentional interference of a business relationship could
morph into a separate trial on the circumstances of the oil spill and the intricacies of necessary
remediation efforts. Importantly, the trial court did not preclude evidence regarding why
plaintiff believes he was terminated. The trial court’s intent was to avoid a lengthy, complex
mini-trial on the issue of whether defendant, SET, and even the EPA were diligent in remedying
the oil spill. See Rock v Crocker, 308 Mich App 155, 174; 863 NW2d 361 (2014). Viewed in
context, the trial court did not abuse its discretion in excluding the evidence relating to the
adequacy of defendant’s remediation efforts.

        Plaintiff also asserts that summary disposition was inappropriate because there remains a
question of the credibility of witnesses for the jury’s consideration. Plaintiff argues that
Dekker’s and Murphy’s testimony conflicts and thus it is appropriate for a jury to decide who is
being truthful. See Lysogorski v Bridgeport Charter Twp, 256 Mich App 297, 299; 662 NW2d
108 (2003) (stating that “a court may not weigh the evidence before it or make findings of fact; if
the evidence before it is conflicting, summary disposition is improper”) (citation and internal
quotation marks omitted; emphasis by Lysogorski). It is axiomatic that a trial court may not
make credibility determinations in deciding whether there exists a genuine issue of material fact
for the purposes of a motion for summary disposition under MCR 2.116(C)(10). See Skinner v
Square D Co, 445 Mich 153, 161; 516 NW2d 475 (1994). However, the trial court did not make
credibility determinations regarding the conflicting testimony of Dekker and Murphy because it
too assumed for the sake of argument that Murphy made the alleged statements to Dekker and
nonetheless properly concluded that plaintiff had failed to establish that Murphy’s alleged
statements caused Schoenman, DeVries, and O’Dwyer to terminate plaintiff from SET.

        In that regard, plaintiff also argues that summary disposition was inappropriate because a
jury could disbelieve Schoenman’s, DeVries’, and O’Dwyer’s testimony that they had no
knowledge of Murphy’s directive to fire plaintiff before they decided to terminate plaintiff. But
once defendant demonstrated to the trial court that plaintiff’s evidence was insufficient to
establish an essential element of plaintiff’s claim, i.e., causation, it was incumbent upon plaintiff
“to establish that a genuine issue of disputed fact exists” without merely relying on allegations.

                                                -7-
Quinto, 451 Mich at 362 (citations omitted). Plaintiff has provided no affirmative evidence that
Schoenman, DeVries, and O’Dwyer were aware of Murphy’s alleged statements, or perhaps
more importantly, that they based their decision to terminate plaintiff on those alleged
statements. As explained, plaintiff has demonstrated nothing beyond a temporal relationship
between when Murphy’s statements would have been made to Dekker and Schoenman, DeVries,
and O’Dwyer’s decision to terminate plaintiff. Accordingly, summary disposition in favor of
defendant was proper because plaintiff failed to present any evidence beyond his own allegations
and speculative inferences that Murphy’s alleged conduct had any impact on SET’s decision to
terminate him. See Quinto, 451 Mich at 371; Karbel, 247 Mich App at 97-98.

                III. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       Plaintiff next argues that the trial court erred in granting summary disposition to
defendant on his claim of intentional infliction of emotional distress.6 We disagree.

        To sustain a claim of intentional infliction of emotional distress, a plaintiff must show
“(1) extreme and outrageous conduct; (2) intent or recklessness; (3) causation; and (4) severe
emotional distress.” Doe v Mills, 212 Mich App 73, 91; 536 NW2d 824 (1995). Doe further
stated:

               Liability for the intentional infliction of emotional distress has been found
       only where the conduct complained of has been so outrageous in character, and so
       extreme in degree, as to go beyond all possible bounds of decency, and to be
       regarded as atrocious and utterly intolerable in a civilized community.
       [Linebaugh v Sheraton Michigan Corp, 198 Mich App 335, 342; 497 NW2d 585
       (1993)].    Liability does not extend to mere insults, indignities, threats,
       annoyances, petty oppressions, or other trivialities. Id. It has been said that the
       case is generally one in which the recitation of the facts to an average member of
       the community would arouse his resentment against the actor, and lead him to
       exclaim, “Outrageous!” Roberts v Auto-Owners Ins Co, 422 Mich 594, 603; 374
       NW2d 905 (1985). [Id. (alteration added).]

A court determines “whether the defendant’s conduct reasonably may be regarded as so extreme
and outrageous as to permit recovery.” Id. at 92. “However, ‘[w]here reasonable men may
differ, it is for the jury, subject to the control of the court, to determine whether, in the particular
case, the conduct has been sufficiently extreme and outrageous to result in liability.’ ” Id.,
quoting 1 Restatement Torts, 2d, § 46, comment h, p 77 (alteration by Doe).

      Setting aside the fact that there does not appear to be evidence of plaintiff’s severe
emotional distress, the trial court correctly concluded that the incidents plaintiff relies on to


6
  Plaintiff’s discussion of this issue on appeal involves a substantial amount of evidence that was
not presented to the trial court. Thus, we reiterate that our review and analysis of this issue
relates to whether the trial court erred in granting summary disposition to defendant based on the
evidence and arguments that were considered by the trial court.


                                                  -8-
support his claim do not rise to the level of extreme and outrageous conduct. Regarding the
alleged assault he endured at a casino, it is unclear who committed the alleged assault and how
that person is connected to defendant. Plaintiff admitted that he does not have evidence of death
threats, which he attributes to the phone company’s failure to provide him with a record of text
messages, nor does he have evidence of who tampered with his motorcycle. Plaintiff did support
his claim that one of plaintiff’s signs was removed with eye-witness testimony, but the removal
of a sign on a public utility pole is without question outside the bounds of extreme and
outrageous conduct for the purposes of his claim of intentional infliction of emotional distress.

        The remaining allegations pertain to defendant’s reaction to plaintiff’s presence on or
near the work sites while plaintiff conducted his investigations. John Sobojinski, defendant’s
Chief Operating Officer, testified that after plaintiff consistently trespassed and interfered with
the cleanup effort, he was instructed to call the police if plaintiff returned to avoid placing
plaintiff and others in danger on defendant’s property. Further, if plaintiff was on public
property, the instructions were to not interfere with plaintiff. Sobojinski testified that the police
were not called merely because plaintiff was videotaping defendant’s work, and he noted that
several others, members of the media, for example, would do the same, but from a safe location
without interfering with the work. Plaintiff is in apparent agreement that his activities exceeded
those of others that would have been reporting matters relating to the oil spill, and regardless
whether plaintiff was actually trespassing or was on private property near the work site, there is
nothing that “atrocious and utterly intolerable in a civilized community” about defendant’s
policy to seek intervention of law enforcement should plaintiff’s actions become too intrusive.
Doe, 212 Mich App at 91. Indeed, this Court has concluded that a claim of emotional distress
could not be sustained where the defendant’s “employee did no more than file a complaint with
law enforcement officials.” Hall v Pizza Hut of America, Inc, 153 Mich App 609, 617; 396
NW2d 809 (1986).

        Plaintiff’s allegations that defendant’s security guards were following him on public
roads was corroborated by Tyler Phares’ testimony, and the testimony of Garrett Murray, a
security officer. The testimony supports the general notion that, in Murray’s belief, the security
guards, and defendant or its subcontractors treated plaintiff poorly. However, Phares was unable
to testify with any certainty as to who the men following them were, and Ricardo Cedillo,
defendant’s security supervisor, testified that he was never asked to follow plaintiff in his
vehicle. Nevertheless, it appears that on at least one occasion, defendant’s efforts in keeping an
eye on plaintiff’s activities near the work sites led security guards onto privately owned property
where plaintiff was parked.7 Plaintiff’s claim that he suffered severe emotional distress from this
instance is entirely belied by plaintiff’s conduct evidenced in a video recording of this incident
viewed by the trial court, and Cedillo testified that as soon as the property owner asked them to
leave, they did. Furthermore, the trial court correctly concluded that there was an exit available
to plaintiff if he had been inclined to remove himself from this situation. Perhaps reasonable
minds could disagree regarding who was to blame for the apparent increased tension between


7
  This particular instance served as the basis for plaintiff’s claim of false imprisonment, and
defendant correctly notes that plaintiff did not appeal the trial court’s dismissal of that claim.


                                                -9-
defendant’s security and plaintiff, but presuming that plaintiff’s behavior was entirely innocent,
at most the alleged actions of the security guards amount to “mere insults, indignities, threats,
annoyances, [or] petty oppressions,” which do not support a claim of intentional infliction of
emotional distress. Doe, 212 Mich App at 91.

       We hold that the trial court did not err in granting summary disposition to defendant
under MCR 2.116(C)(10) because (1) plaintiff failed to establish a genuine issue of material fact
regarding whether SET’s decision to termination him was based on a statement allegedly made
by defendant’s employee to an SET employee, and (2) plaintiff’s evidence and allegations
presented in the trial court do not support the conclusion that reasonable minds could differ as to
whether conduct attributable to defendant was extreme and outrageous for the purpose of his
claim of intentional infliction of emotional distress.

       Affirmed.



                                                            /s/ Deborah A. Servitto
                                                            /s/ Michael F. Gadola
                                                            /s/ Colleen A. O'Brien




                                               -10-